Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This office action is in response to the amended listing of claims filed on April 6, 2022.  Claims 1-10 are now cancelled and new claims 11-22 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 11-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,343,345. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to providing a memory system allowing a host to easily transmit and receive data.  These similarities are illustrated in the table below. 
Present Application
Claim 11
Patent 11,343,345
Claim 1
A wireless communication system comprising: a host apparatus; and a memory system; the host apparatus including: a host controller connectable to an access point of a network; a wireless communication module connected to the host controller and configured to perform a wireless communication function; and a selector connected to the host controller and configured to control the memory system and the wireless communication module; and the memory system including: 
A wireless communication system comprising: a wireless communication device and a host apparatus, the wireless communication device being connectable to the host apparatus, the host apparatus supplying power to the wireless communication device when the host apparatus is connected to the wireless communication device, and sends requests to the wireless communication device, the wireless communication device comprising: a memory device; a memory controller circuit configured to control a reading and a writing to the memory device in response to requests from the host apparatus;
a memory device; a memory system controller circuit configured to control a reading and a writing to the memory device in response to requests from the selector; wherein the wireless communication module includes a register which includes a first data port for the selector to write commands controlling the wireless communication function, the selector sends to the wireless communication module a first request for storing a first command in the first data port of the register, after the wireless communication module receives the first request and stores the first command in the first data port, the host apparatus sends a second request to the access point of the network in accordance with the first command written to the first data port, and receives a response from the access point of the network.
a wireless communication module configured to perform a wireless communication function; and
a register including a first data port for the host apparatus to write commands controlling the wireless communication function; wherein:
the host apparatus sends to the wireless communication device a first request for writing a first command to the first data port;
the wireless communication device receives from the host apparatus the first request, and scans access points of a network in accordance with the first command written to the first data port; and
the wireless communication device informs the host apparatus of the result of the scanning.

While both sets of claims are substantially similar, the present claim recites a selector that writes and sends requests to the wireless communication module. The patented claim does not explicitly cite such a selector however, the patented claim does recite a host apparatus performing the same limitations as the claimed selector. As such, the two are deemed equivalent since they are performing the same roles. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have used a host apparatus or a selector, to write and send requests to the wireless communication module/device, since both the selector and the host apparatus perform the same roles.
Claims 12-22 are similarly rejected for being substantially similar to patented claims 2-10. 



Claims 11-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,659,553. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to providing a memory system allowing a host to easily transmit and receive data.  These similarities are illustrated in the table below. 
Present Application
Claim 11
Patent 10,659,553
Claim 1
A wireless communication system comprising: a host apparatus; and a memory system; the host apparatus including: a host controller connectable to an access point of a network; a wireless communication module connected to the host controller and configured to perform a wireless communication function; and a selector connected to the host controller and configured to control the memory system and the wireless communication module; and the memory system including: 
A wireless communication memory card being connectable to a host apparatus, the wireless communication memory card comprising: a non-volatile semiconductor memory device; a card controller circuit configured to control a reading and a writing to the non-volatile semiconductor memory device in response to requests from the host apparatus;
a memory device; a memory system controller circuit configured to control a reading and a writing to the memory device in response to requests from the selector; wherein the wireless communication module includes a register which includes a first data port for the selector to write commands controlling the wireless communication function, the selector sends to the wireless communication module a first request for storing a first command in the first data port of the register, after the wireless communication module receives the first request and stores the first command in the first data port, the host apparatus sends a second request to the access point of the network in accordance with the first command written to the first data port, and receives a response from the access point of the network.
a wireless communication module configured to perform a wireless communication function; and
an extension register including a first data port for the host apparatus to write commands controlling the wireless communication function; wherein: the wireless communication memory card receives from the host apparatus a first request for writing a first command to the first data port, and scans access points of a network in accordance with the first command written to the first data port; and the wireless communication memory card informs the host apparatus of the result of the scanning.

While both sets of claims are similar, the present claim recites a selector that writes and sends requests to the wireless communication module. The patented claim does not explicitly cite such a selector however, the patented claim does recite a host apparatus performing the same limitations as the claimed selector. In addition, the present application’s independent claim also recites the selector is included in the host apparatus. As such, the two are deemed equivalent since they are performing the same roles. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have used a host apparatus or a selector, to write and send requests to the wireless communication module/device, since both the selector and the host apparatus perform the same roles.
Claims 12-22 are similarly rejected for being substantially similar to patented claims 2-10. 



Claims 11-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,712,636. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to providing a memory system allowing a host to easily transmit and receive data.  These similarities are illustrated in the table below. 
Present Application
Claim 11
Patent 9,712,636
Claim 1
A wireless communication system comprising: a host apparatus; and a memory system; the host apparatus including: a host controller connectable to an access point of a network; a wireless communication module connected to the host controller and configured to perform a wireless communication function; and a selector connected to the host controller and configured to control the memory system and the wireless communication module; and the memory system including: 
 A wireless communication device comprising: a non-volatile semiconductor memory device; a controller configured to control a reading and a writing to the non-volatile semiconductor memory device; 
a memory device; a memory system controller circuit configured to control a reading and a writing to the memory device in response to requests from the selector; wherein the wireless communication module includes a register which includes a first data port for the selector to write commands controlling the wireless communication function, the selector sends to the wireless communication module a first request for storing a first command in the first data port of the register, after the wireless communication module receives the first request and stores the first command in the first data port, the host apparatus sends a second request to the access point of the network in accordance with the first command written to the first data port, and receives a response from the access point of the network.
a wireless communication module controlled by the controller; and an extension register configured to store files, the files defining an operation of the wireless communication module, wherein the controller has the wireless communication module to perform a scanning operation in accordance with a first operation file stored in the extension register, stores a result of the scanning operation in the non-volatile semiconductor memory device, sets the operational definition of the wireless communication module based on the result of the scanning operation, and has the wireless communication module activated.


	While both sets of claims detail the use of a register and a wireless communication module, the patented claim does not explicitly cite sending the command to a data port. However both sets of claims deal with wireless networks and it is well known in the art that data is transferred via ports (either physical and/or logical) since they are designated as endpoints. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have transferred data through ports, to ensure data is transferred to the desired endpoints.
Claims 12-22 are similarly rejected for being substantially similar to patented claims 2-21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455